Citation Nr: 9910072	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-43 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUE

Entitlement to an increased rating for the service-connected 
scars of the hands and arms, currently evaluated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs








WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision of the RO.  

The Board notes that included with the veteran's claim for an 
increased rating relative to the scars on his hands and arms 
submitted in February 1996, was a claim for an increased 
evaluation for disabilities related to his shoulders.  As 
this issue has not been developed for appeal, it is referred 
back to the RO for appropriate development.  



REMAND

At the time of his submission of his Substantive Appeal in 
September 1996, the veteran requested a personal hearing 
before a local Hearing Officer, as well as before a Member of 
the Board at the RO.  The law provides that a veteran may 
request a hearing and the hearing shall be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 1998).  

The veteran was scheduled for a hearing before the local 
Hearing Officer which took place on June 26, 1997.  At this 
hearing, it was pointed out that the veteran had, in fact, 
through his formal appeal, requested a travel Board hearing 
on the same issue.  In response to questioning by the Hearing 
Officer as to whether he still wished to have a travel Board 
hearing, the veteran stated, "[i]f we have to have one leave 
it as it is." 

Consequently, in March 1999, the Board sent a letter to the 
veteran requesting clarification as to whether he still 
wanted to attend a hearing before a Member of the Board.  It 
was specifically noted that, if the veteran did not respond 
within 30 days of the date of the letter, it would be assumed 
that he still wanted a hearing before a Member of the Board 
at the RO and arrangements would be made to have his case 
remanded for such hearing.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a personal hearing before a 
Member of the Board at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



